Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 10/23/2020 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all species is sufficiently related such that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species”.  This is not found persuasive because the species are treated under PCT Rule 13.1 so that the species do not relate to a single general inventive concept where, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reason set forth in the paragraph 4 on p. 4 of Restriction mailed 8/28/2020; thus, the argument/reasoning put forth by the applicant does not apply in this case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7, 11-15, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/23/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “source of low energy” in claim 1, “fragrance delivery system” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 19, it is not clear what particular structure the limitation of the claim is attempting to further limit.
Claim 20 recites the limitation "the heat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (8119064).
As to Claims 1 and 19, Woo (‘064) discloses a volatile composition delivery system (20) comprising: a source of low energy (40, 42) configured to apply low energy in the form of heat energy (see Col. 21 lines 52-60) to a volatile composition reservoir (28, 30) carrying a volatile composition, the applied low energy facilitating volatile composition release from the volatile composition reservoir (28, 30) (see Figures 1-8).
As to Claim 2, Woo (‘064) discloses that the volatile composition delivery system (20) comprises a fragrance delivery system (see Figures 1-8, Col. 20 lines 20-21).
As to Claim 3, Woo (‘064) discloses that the source of low energy (40, 42) comprises a housing (22) configured to support the volatile composition reservoir (28, 30).
As to Claim 8, Woo (‘064) discloses that the housing (22) includes an electrical plug (26).
As to Claim 16, Woo (‘064) discloses that the volatile composition reservoir (28, 30) comprises a fiber-based substrate (38).
As to Claim 17, Woo (‘064) discloses that the volatile composition reservoir (28, 30) comprises an aggregate article including a plurality of scent reservoirs (28, 30) (see Figures 1-6, particularly Figure 6).
As to Claim 20, Woo (‘064) discloses that the heat applied is at least one of (i) less than 80 degree Celsius (see Col. 28 lines 39-43 and Col. 30 lines 43-45) and (ii) between 30-65 degree Celsius (see Col. 30 lines 24-31 and 36-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (8119064) as applied to claim 16 above, and further in view of Mehnert (20180133354) or Torres (5544812).
Woo (‘064) is relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 102(a)(1).
It was known in the art before the effective filing date of the claimed invention to provide a fragrance stick in a volatile composition reservoir as a source of volatile composition. Mehnert (‘354) discloses a volatile composition delivery system (see p. 8 [0095]) comprising: a source of low energy (see p. 8 [0095] – line 7) configured to apply low energy to a volatile composition reservoir (10) in the form of a plurality of volatile composition reservoirs (11) comprising fragrance sticks (12) (see Figure 7) carrying a volatile composition (24) (see p. 7 [0086]-[0089]), the applied low energy facilitating volatile composition release from the volatile composition reservoir (see p. 8 [0095]) in order to release the volatile composition to atmosphere/environment (see p. 7 [0086], p. 8 [0096]-[0097]). Torres (‘812) also discloses a volatile composition delivery system (see Figures 1-7) comprising a volatile composition reservoir (see Figures 5) comprised of a fragrance stick (6) carrying a volatile composition (see Col. 1 lines 16-18, Col. 2 lines 57-58) in order to facilitate and enhance volatile composition release from the volatile composition reservoir (see Col. 1 lines 20-26). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a fragrance stick as the volatile composition reservoir in the volatile composition delivery system of Woo as a known alternate configuration of a volatile composition reservoir in order to provide/release volatile composition into the atmosphere/environment as shown by Mehnert or Torres.
Thus, Claim 18 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Woo (‘064) and Mehnert (‘354).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20040005146, 20070237498, 9795702.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799